r))1.),141, rin
                                              keN. •


                                                                                             07/29/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 20-0371


                                       D.A 20-0371                          F1L D
                                                                             JUL 2 8 2020
                                                                           Bowen Greenwood
                                                                         Clerk of Suprerne Couo
                                                                            State of Montana

IN THE MATTER OF:

N.M. S-H.,                                                         ORDER

              A Youth in Need of Care.




       This matter comes before the Court on the petition of Appellate Defender
Chad Wright for leave to file an out-of-time appeal on the Mother's behalf, pursuant to
M.R. App. P.4(6). The petition includes an Affidavit oftrial counsel Michael Strand with
explanation that due to counsel's significant change in responsibilities within the Office of
Public Defender and the unusual split issuance of the district court orders terminating the
parental iights to the two youths under consideration, he inadvertently delayed notifying the
Mother ofthe decision. At that same time counsel also lost essential staffto retirement and
had a swell of new case assignments, causing counsel to miss the respective appellate
deadlines.
       To guarantee Mother's right to appeal is protected,the Appellate Defender requests an
order permitting an out-of-time appeal from the Order entered January 24, 2020, by the
Thirteenth Judicial District Court, Yellowstone County,in Cause No.DN 18-137. IfMother
is not permitted to appeal it would constitute a gross miscarriage of justice, and unduly
punish her.
       The Attorney General's Office has been contacted and takes no.position on this
petition. Given the importance of the interests at stake for Mother, and without a noted
objection,
      IT IS ORDERED that the petition for leave to file an out-of-time appeal is
GRANTED.
      IT IS FURTHER ORDERED that the Appellate Defender shall have ten days frorn
the date ofthis Order within which to file a Notice of Appeal. The Appellate Defender shall
immediately order the appropriate transcripts, if they have not been already ordered.
       The Clerk of this Court is directed to provide copies of this Order to all counsel of
record.
      DATED thise          day of July, 2020.



                                                              Chief Justice